FILED

Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Freebie S4oistrict COURT

LINCOLN COUNTY NM
2/20/2018 4:05:58 PM

KATINA WATSON

CLERK OF COURT

STATE OF NEW MEXICO Lisa Willard
COUNTY OF LINCOLN

TWELFTH JUDICIAL DISTRICT COURT

THE BOARD OF COUNTY COMMISSIONERS
OF THE COUNTY OF LINCOLN,

Plaintiff,
Cause No, 0-1226-CV-2018-00055

Vv: Honorable Daniel A. Bryant presiding

 

GROUP I

ROGER ROMERO, his lawful heirs, devisees
and assigns, LUPE V. CHAVEZ, deceased
her lawful heirs, devisees and assigns;

GROUP II

JOHN DOES and JANE ROES I-X, and all
of their lawful heirs, devisees

or assigns; and

GROUP III
ANY AND ALL UNKNOWN CLAIMANTS
OF INTEREST IN THE PREMISES
ADVERSE TO THE PLAINTIFF;
Defendants.
COMPLAINT FOR FORECLOSURE OF LIEN

COMES NOW the Plaintiff, THE BOARD OF COUNTY COMMISSIONERS OF THE
COUNTY OF LINCOLN, a body politic, corporate and political subdivision of the State of New
Mexico, by and through its attorney of record, Alan P. Morel of the law firm of Alan P. Morel, P.A.,

and files its “Complaint for Foreclosure of Lien” states and alleges as follows:

I.
JURISDICTIONAL/VENUE ALLEGATIONS

L. Plaintiff, THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF

LINCOLN, (hereinafter the "County"), is a body politic and corporate as well as a political

LC v. Roger Romero, et al/Complaint for Foreclosure of Lien Page | of 7
EXHIBIT

tabbles*

 
Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Page 2 of 34

subdivision of the State of New Mexico with its principal offices in Carrizozo, Lincoln County, New
Mexico.

2. Upon information and belief, Defendant ROGER ROMERO is a resident of San
Patricio, Lincoln County, New Mexico, and the legal owner of the property which is the subject
matter of this cause of action.

3. Upon information and belief, Defendant LUPE V. CHAVEZ is deceased; however,
her name still appears a on the last recorded deed of record for the property which is the subject
matter of this cause of action.

4, The true names or capacities, whether individual, corporate, associate, or otherwise,
of Defendants named herein as John Does and Jane Roes I-X are unknown to Plaintiff, who sues
such Defendants by such fictitious names, and Plaintiff will amend this Complaint to show their true
names and capacities, upon ascertainment thereof.

5. Plaintiff is authorized to bring this action in the State of New Mexico pursuant to the
provisions of § 42-6-1, et. seq. NMSA 1978.

6. The real property sought to be foreclosed in this cause of action is situated in Lincoln
County, New Mexico thus giving rise to the jurisdiction of this Court.

7. Venue for this action properly lies in Lincoln County pursuant to § 38-3-1 (1994

Cum. Supp.).
II.
FORECLOSURE OF LIEN
8. The subject matter of this cause of action involves the following described real
estate:

LC v. Roger Romero, et al/Complaint for Foreclosure of Lien Page 2 of 7
Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Page 3 of 34

Township 10 South, Range 16 East, N.M.P.M.

A Tract of land in the NW/4 SE/4 of Section 26,
described as follows:

Beginning at the Northwest corner from which the
West 1/4 corner of said Section 26 bears North 87°
44' 22" East 2532.59 feet; thence South 7° 29' 11"
West a distance of 100 feet to the Southwest corner a
5/8" rebar set on the North right-of-way line of U.S.
Highway 70; thence along the North right-of-way line
of U.S. Highway 70 on a curve to the left having a
length of 218.11 feet, a radius of 11361.00 feet, a
chord of South 81° 57' 49" East 217.8 feet to the
Southeast comer; thence North 8°35' 11" East 100.0
feet to the Northeast corner; thence North 81° 57' 49"
West a distance of 220.03 feet to the point of
beginning, containing 0.500 acres, more or less.

SUBJECT TO reservations, restrictions and
easements of record.

9. On the 9" day of December, 2016, Deputy Charlie Evans of the Lincoln County
Sheriffs Office issued a Non Traffic Citation to Defendant Roger Romero [the same Roger Romero
as the named Defendant in this cause of action] for violation of Lincoln County Ordinance 2016-02,
Section 2A for accumulation of acceptable or unacceptable waste upon owned, leased, or occupied
premises which citation was filed in the Lincoln County Magistrate Court in Carrizozo, New Mexico
in the case of State of New Mexico v. Roger F. Romero, Cause No. M-30-MR-2016-00142
(hereinafter “the Magistrate Court Case”) on the 20" day of December, 2016

10. On the 1* day of August, 2017, a Judgment and Sentence was entered finding the
Defendant Roger Romero guilty of accumulation of acceptable or unacceptable waste upon owned,
leased, or occupied premises in violation of Lincoln County Ordinance 2016-02, Section 2. A copy

of the Judgment and Sentence is attached hereto as Exhibit “A”.

LC v. Roger Romero, ct al/Complaint for Foreclosure of Lien Page 3 of 7
Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Page 4 of 34

11. On the 22"! day of September, 2017, the undersigned counsel for the County of
Lincoln wrote to Defendant Roger Romero supplying him with a copy of Lincoln County Ordinance
2016-02 and providing him with 30 days’ notice to remove all unlawful acceptable or unacceptable
waste from the property which is the subject matter of this cause of action. Mr. Romero was further
advised that, in the event he failed to take action to remove the accumulated waste from the subject
property, it would be removed by the County in accordance with the provisions of Lincoln County
Ordinance 2016-02. A copy of the September 22, 2017 correspondence to Roger Romero is attached
hereto as Exhibit “B”.

12. On the 5" day of January, 2018, the undersigned counsel for the County of Lincoln
once again wrote to Defendant Roger Romero advising that, as a result of his failure to have the
accumulated waste removed, the County of Lincoln took action to have the waste removed and that
the cost of correction shall be a lien upon the property and shall remain in full force and effect for
the amount due plus interest at the legal rate from the date of filing of the lien until paid, and all
other costs, including attorney’s fees. A copy of the January 5, 2018 correspondence to Roger
Romero is attached hereto as Exhibit “C”.

13. On the 9" day of January, 2018, a Claim of Lien in the amount of $17,454.70 was
recorded in the Office of the County Clerk of Lincoln County, New Mexico in Book 2010, Page 141
[which amount continues to accrue interest at the rate of 12% per year from the date of filing of the
Lien, in addition to an additional fee for preparation and filing of a Release of Lien in the sum of
$250.00]. A copy of the Claim of Lien is attached hereto as Exhibit “D”.

14. — After allowing all just and proper credits, as of February 15, 2018, Defendants are

indebted to Plaintiff in the principal amount of $17,454.70, plus accrued unpaid interest in the

LC v, Roger Romero, et al/Complaint for Foreclosure of Lien Page 4 of 7
Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Page 5 of 34

amount of $212.32 for a total sum of Seventeen Thousand, Six Hundred Sixty-Seven & 02/100
($17,667.02) with interest accruing after February 15, 2018 at the rate of 12% percent interest
($5.7385 per day) until fully paid, plus attorney’s fees and costs pursuant to Lincoln County
Ordinance 2016-02.

15. The Defendant ROGER ROMERO has failed or refused to cure the Claim of Lien.

16. _ Plaintiffs lien is prior and paramount to the interest of any Defendants herein, and
all such subordinate interests should be eliminated by this foreclosure action. Plaintiff is entitled to
judgment foreclosing the interest of the Defendants named hereinabove or any intervening party
hereto in the property and forever barring that interest, and that of any successors, assigns or heirs.

17. Plaintiffis entitled to Judgment against the Defendants for the amounts due under the
Claim of Lien plus accruing interest, costs of this action, and reasonable attorney’s fees.

18. Plaintiff is entitled to Judgment against the Defendants for foreclosure of its Claim
of Lien to sell the real property, and apply all amounts realized from the sale to the amounts due
Plaintiff from said Defendants.

19. A Special Master should be appointed to sell the real property according to law, with
the proceeds of the sale applied first to discharge the costs of this action and of the sale, and secondly
applied to the amounts due Plaintiffs. Any sums derived from the sale in excess of Plaintiff's
Judgment should be tendered to the trust account of Plaintiff's attorney to await further order of this
Court.

20. During the pendency of this action Plaintiff may be required to advance additional

funds in payment of taxes or other expenses incidental to protection of the real property. In such

LC v. Roger Romero, et al/Complaint for Foreclosure of Lien Page 5 of 7
Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Page 6 of 34

event, all funds advanced should be added to the indebtedness of the Claim of Lien and should bear
interest from the date advanced at the rate of the Claim of Lien.

21. Plaintiff is entitled to a deficiency Judgment from the Defendants in the event the
proceeds of the sale of the real property are insufficient to pay all sums owing from the Defendants
to Plaintiff.

22. To Plaintiff's knowledge, the known Defendants are not in the military service of the
United States.

WHEREFORE, Plaintiff prays for Judgment against all named Defendants, as follows:

A, Judgment in favor of Plaintiff against Defendants in the amount of Seventeen
Thousand, Six Hundred Sixty-Seven & 02/100 ($17,667.02) representing principal and interest due
on Plaintiffs Claim of Lien as of February 15, 2018, with interest accruing thereafter at the rate of
12% percent interest ($5.7385 per day) until fully paid in full.

B. Costs of this action and reasonable attorney’s fees, plus any amounts advanced by
Plaintiff during the pendency of this action for payment of taxes or other expenses incidental to
protection of the real property during the pendency of this action for assessments, insurance
premiums, protection of the property, and other charges.

C. Judgment declaring Plaintiffs Claim of Lien a valid lien upon the real property,
paramount and superior to the interests of all named Defendants to this cause.

D. Judgment ordering Plaintiff's Claim of Lien foreclosed.

E, Appointment of a Special Master to sell the real property according to law, with the
proceeds of sale applied first to discharge the costs of this action and of the sale, and secondly to the

amounts due Plaintiff from Defendants.

LC v. Roger Romero, et al/Complaint for Foreclosure of Lien Page 6 of 7
Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Page 7 of 34

F, Judgment allowing Plaintiff to bid an amount equal to the amount of its lien at the
Special Master’s sale without the necessity of bidding cash.
G. A Deficiency Judgment against Defendants in favor of Plaintiff should the proceeds
of the sale of the real property be insufficient to satisfy all sums due from the Defendants.
H. For such other and further relief as the Court deems just and proper.
Respectfully submitted:

AL

    

 

 

 

 

Alan P, Morel

P.O. Box 1030

Ruidoso, New Mexico 88355-1030
Tel. 575-257-3556/Fax. 575-257-3558
apmpa@valormet.com

Attorney for Plaintiff

LC v. Roger Romero, et al/Complaint for Foreclosure of Lien Page 7 of 7
Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Page 8 of 34

 

27 r nf
STATE OF NEW MEXICO aa L Et) IN a
LINCOLN COUNTY MAGISTRATE COURT IN CARRIZOZO MAGISTRATE 6 OYIAT
State of New Mexico
v. AUG 01 2047
ROGER F ROMERO No.M-30-MR-20$6-00142
DOB: XX/XX/1956 SSN: XXX-XX-8097 LINCOLN GuuUiNTY

DIVISION |

JUDGMENT & SENTENCE
This case came before the court on August 01, 2017, The defendant appeared with counse! Sicphen Peter Ochoa,

Manner of Disposition: Decision by Judge

Count: #1 : Lincoln 2016-2-Accumulation of acceptable or unaccepinble waste upon owned, leased, or occu picd premises,
Defendant Pled: Not Guilty

It is adjudged that defendant is Gullty.

The defendant Is sentenced to:

Confinement: Serve at Lincoln County Detention Center for 90 Day(s); with 60 Day(s) suspended; Jenving 30 Day(s) to serve.
Supervised probation for 60 Day(s); Probation totaling 60 Day(s);

Fine: $300.00

Fees: $73,00

Probniion Conditions:

Defendant shall obey all federal, state, and local laws,

Defendant shall pay all fines and fees in o timely manner as ordered.

Defendant shall advise the Court in writing of any change of address,

Defendant (s to report to the Misdemeanor probation officer within 48 hours of sentence,

Clean property 2805 Highway 70, San Patricio, NM 88348, ond stay in compliance with County Ordinance

Toinl Confinement Term: 0 Year(s) 0 Month(s) 30 Day(s) 0 Hours
Defendant is ordered to appear for Confinement on : 09/01/2017 by 5:00pm

Tatal Probation Term; 0 Year(s) 0 Month(s) 60 Day(s)

Total Probation Supervised: 60 Day(s)
Total Fine Sentenced: $300.00
Total Fees Sentenced: $73.00

Itemized Fees; $20,00 Corrections Fee; $10,00 Court Automation Fee; $10,00 Court Facilities Fee; $5.00 Domestic Violence Treatment Fee:
$5.00 Jury and Witness Fees; $3.00 Judicial Education Fee; $20.00 Criminal Court Casts

Bench Warrant Fees Due as of 08/01/2017: $.00 {in addition to fines and {ces.)

Total Due as of 08/01/2017: $373.00 To be Paid in Full Within 30 days or Per Signed Payment Plan Filed With the
Court

IF YOU PLED NOT GUILTY AND WERE FOUND GUILTY AT TRIAL, YOU MAY APPEAL TO THE DISTRICT COURT BY
FILING A NOTICE OF APPEAL WITHIN FIFTEEN (15) DAYS FROM THE DATE OF ENTRY OF THIS JUDGMENT.

Appeal Bond: $373.00 UJ}

Mickie L, Vega, Judge

CERTIFICATE OF SERVICE
I CERTIFY that a copy of the foregoing was served on i lo:
ROGER F ROMERO Handed ot Window
Alan P. Morel Ematled
Stephen Peter Ochoa Emailed

Nsamasg 2 Clerk

Disiritution | copy-Coun 1 copy - Defendant | copy - Prosecution | copy = Sherlft Criminal Form 9-60}
Court Infermatian
Magisimte Court
Address 310 [th Siscet, P O Box 488
Corsizoza NM 88101 Phone 575-648-2399 Fox 375-648-2695 web site winy Amcourts.¢o aaa
M-30-MR-2016-G0142 NOGER F ROMERO

  

 
Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Page 9 of 34

Alan P. Morel, P.A.

Attorney at Law
700 Mechem Drive, Suite 12 Jira Plaza
Post Office Box 1030 Telephone (575) 257-3556
Ruidoso, New Mexico 88355-1030 Facsimile (575) 257-3558

September 22, 2017

Roger Romero
P.O. Box 115
San Patricio, NM 88348 via: USPS Mail
Hand Delivered to Lincoin County
Detention Center

Re: Violation of Lincoln County Ordinance 2016-02, pertaining to Unacceptable Waste and
Construction Debris.located on your premises in Lincoln County, New Mexico.
Case No. M-30-MR-201600142

30 Day Notice to Remove All Unlawful Acceptable or Unacceptable Waste
Dear Mr. Romero:

Please be advised that on August 1, 2017, you appeared before Magistrate Court Judge Mickie
Vega at a Non-Jury Trial regarding the above referenced case and matter. A Judgment and
Sentence was issued finding you “Guilty”, in violation of Lincoln County Ordinance 2016-02 by
maintaining Unacceptable waste and Construction Debris on your property, and a sentence was
issued; thirty (30) day jail confinement time, along with sixty (60) day’s supervised probation and
fines totaling $ 375.00. You did not appeal your conviction and as such, you are currently serving
the 30 day sentence imposed by Judge Vega.

Lincoln County Ordinance 2016-02, a copy of which is attached to this correspondence as Exhibit
A, at Subsection G provides:

“Subject to any limitations or otherwise provided by law, the Sheriff is authorized
to inspect and enter upon any private property where he/she has probable cause to
suspect that unlawful accumulations of Acceptable or Unacceptable waste, may
exist.
1, If, upon the basis of such inspections, the Sheriff finds that any of
Subsections A-F of this Section have not been complied with or that a violation
exists, the Lincoln County Ordinance Administrator shall notify the person in
charge of the premises (whether owner, tenant, lessee, manager, or other person)
where the unlawful Acceptable or Unacceptable waste accumulations exist, to

 
Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Page 10 of 34

properly correct such conditions within a designated period of time from ten (10):
days up to thirty (30) days.

Ordinance 201 6-02 further provides at Section G(2):

2. Upon the failure, neglect, or refusal of any person, owner, tenant, lessee,
manager, Or occupant to properly correct any such conditions as set forth herein,
within the time prescribed’ (or within five [5] days of the retum of such
prescribed notice undeliverable if the notices is served by mail) the Lincoln
County Board of Commissioners may contract for the correction of unlawful
accumulation or order its correction by the County, at the expense of the person,
owner, tenant, lessee, manager, or occupant in charge of the property.

Section 2(G), subparagraph 3 further provides that:

3. “The cost for correction shall be a lien upon the property and shall remain
in full force and effect for the amount due plus interest at the legal rate from the
date of filing of the lien until paid, and all other costs, including attorney’s fees.
The lien shall be enforced and foreclosed according to applicable State law.”

Lincoln County Ordinance 2016-02 Section H and I state as follows:

H. Where the Sheriff finds that a clear and present danger exists to the public
health, welfare, and safety due to certain unlawful accumulations of Acceptable
or Unacceptable waste and immediate measures are required to alleviate this
clear and present danger, the ten (10) day notification period may be waived.

I. Costs for correction of unlawful accumulation of Acceptable or
Unacceptable waste shall be determined on the basis of man-worked hours,
equipment at a customary rental rate per day, plus any direct cost paid by the
County to correct the accumulation.

Please be advised that at the Special meeting of the Board of County Commissioners of Lincoln
County on September 8, 2017, the Board of Commissioners gave direction to me as the County

Attorney to give you notice that you have thirty (30) days from receipt of this correspondence to
remove all unlawful Acceptable or Unacceptable waste from the subject property.

Please be further advised that if you do not make arrangements to remove the accumulated waste
on your property within 30 days it will be removed by the County. Be additionally advised that if
you do not seek an injunction, which is your right, prohibiting the County of Lincoln from moving
the unlawful accumulation of solid waste from your property, this action will occur once the 30 _

day period runs, as set forth in this correspondence,
Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Page 11 of 34

Should you have any questions regarding this matter, please do not hesitate to contact me.

Very truly yours,

‘Alan P. Morel, P.A.
APM/sh

 

C: Nita Taylor, Manager, County of Lincoln
Samantha Mendez, Ordinance Administrator, County of Lincoln
Robert Shepperd, Sheriff, County of Lincoln
" Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Page 12 of 34

LINCOLN COUNTY=NH
RHONDA B BURRONS, CLERK

“201684347

~~» Hook 2016 Page 4347
1 18

_— 9 :
881742816 89: 18:20 Ay

-_ ORDINANCE NO. 2016-02

AN ORDINANCE REPEALING LINCOLN COUNTY
ORDINANCE 2015-05 AND ENACTING AN ORDINANCE
_. WHICH REGULATES ACCEPTABLE AND. .
UNACCEPTABLE WASTE IN LINCOLN COUNTY,
REPEALING ORDINANCES IN CONFLICT; PROVIDING
FOR THE SEVERABILITY OF PARTS HEREOF; AND
PROVIDING AN EFFECTIVE DATE.

 

WHEREAS, the Board of County Commissioners of Lincoln County finds it necessary to
repeal Ordinance 2015-05, and enact a new Ordinance to protect the health, safety, and welfare of

the citizens of Lincoln County; and

WHEREAS, the Board of County Commissioners of Lincoln County finds that this
i ‘ 7 .

Ordinance is necessary and proper to provide for safe and sanitary collection and disposal of

Acceptable and Unacceptable waste 5 aod

WHEREAS, the Board of ‘County Commissioners of Lincoln County finds that this
Ordinance is necessary to provide a coordinated county-wide program of control of Acceptable

and Unacceptable waste in cooperation with the Federal and State agencies; and

WHEREAS, the Board of County Commissioners of Lincoln County has determined that
13 necessary and proper to protect the waters, both underground and flowing in rivers, creeks, and
streams, through the enactment of regulations concerning the proximity of disposal of Acceptable

and Unacceptable waste to underground and surface water; and

WHEREAS, the Board of County Commissioners of Lincoln County has determined that

it is necessary to adopt the powers enumerated in NMSA 1978, §4-56-1, ef seg., for the storage,

collection, and disposal of Acceptable and Unacceptable waste; and

Lincoln County Ordinance 2016-02 Acceplable-Unacceptable Waste : . Poge 1 of 10

 
Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Page 13 of 34

WHEREAS, the Board of County Commissioners of Lincoln County has determined that
Ordinance 2016-02 is applicable in all areas of the County of Lincoln outside municipalities and

lawfully created water and sanitation districts; and

WHEREAS, the Board of County Commissioners of Lincoln County finds that this

Ordinance is necessary to protect the environment and promote the preservation of the natural

beauty of Lincoln County lands,

NOW, THEREFORE, BE IT ORDAINED by the Board of County Commissioners of
Lincoln County as follows:

Section 1. Definitions.

For the purpose of this Ordinance, the following terms, phrases, words and their derivatives
shall have the meanings stated herein:

“Acceptable Waste” means household garbage or trash Originating or generated from
residential or commercial entities within the boundaries of the County including but not limited

to: waste food, swill, carrion, slops, waste from the pteparation, cooking and consumption of food
and from the handling, storage and sale of food products.

“Arroyo” shall inchde any canyon, draw or wash or any other earthen channel with visible
evidence of the occasional flow of water.

“Ashes” means fire residue of any kind including, but not limited to, fireplace ashes,

barbecue grill briquettes, wood chips, wood stove ashes, campfire ashes, hot wasie or other
material susceptible of spontaneous combustion.

“Construction Debris” means waste materials resulting from constuction, remodeling,
repair of buildings or roads or other structures, and from demolition of buildings, roads and other

structies but does not include any Unacceptable Waste, hazardous, contaminated or regulated
waste.

_ “County” is the County of Lincoln, New Mexico.

“County Manager” is the chief administrative assistant to the Board of County
Commissioners of Lincoln County.

“Flood Plain” is the relatively flat area or low Jand adjoining the channel of a watercourse

or a body of standing water which has been or may be covered by flood waters, and which has a
_ one (1%) percent chance of occurring in a given number of years, the limits of which are shown

_on # National Flood Insurance Program (NFIP) Flood Insurance Rate Map (FIRM). o
Lincoln County Osdinance 2016-02 Acceptable-Unacceptable Waste LINCOLN cOUNTY<NH 0 «*«“‘éiR ze TO
, RHONDA 3. BURRONS, CLERK

201604347

Bovk 2616 Page 4347

2 of 16
8871772816 €9: 16:20 AM

 
Case 2:18-cv-01137-JAP-GJF. Document 20-12 Filed 04/25/19 Page 14 of 34

“Ground Water” means interstitial water which occurs in saturated earth material, and
which is capable of entering a well in sufficient amounts to be utilized as a Water supply.

“Hauler” is any person who collects Acceptable or Unacceptable waste from any property
not owned by that person.

“Landfill” is a facility designed for the disposel of refuse and solid waste permitted j in
accordance with EID Regulation EID/SWMR-2 and this Ordinance.

“Person” is any individual, partnership, company, corporation, firm, association, trust,
estate, state and federal agency, government instrumentality or agency, institution, county, city,
town, village, or municipality or other legal entity, however organized.

“Public area” is any lend owned by the community or open to common use such as streets,

roads, sidewalks, alleys, arroyos, or other public ways and any and all public parks, spaces,
grounds, and buildings. .

‘Unacceptable Waste” means any waste containing explosive, toxic, radiologic, biologic
or pathological substances, waste defined or classified as hazardous waste at any time under
federal, state or local Jaw, oil sludge, cesspool or other human waste, human remains, street
sweepiugs, large items of furniture, appliances, metal objects, machinery and equipment such as
automobile and vehicular parts, inoperable or partially dismantled motor vehicles, tires trailers,
agricultural equipment, marine vessels, or similar items, farm and other large machinery, wire and
cable from industrial sources, tree stumps, yard waste or other vegetative matter that normally
results from land clearing, the carcasses of animals. liquid waste and slurries, dirt, concrete,
chemicals from commercial sources such as cleaning fluids, petroleum products, paints, acids,
caustics, pesticides, insecticides, poisons, drugs or otber materials the processing of which could
pose a threat to health or safety of Waste Plant workers or damage to the Waste Plant.

“Water Table” is the surface in unconfined ground water at which the pressure is

atmospheric and is defined by the levels at which water stands in wells that penetrate the water
just far enough to hold standing water.

“Well” is a bored, drilled or driven shaft or a dug hole whose depth is greater than the
largest surface dimension of the hole.

Section 2, Accumulation of Waste and Litter; Removal; Penalty.

A. No person shall permit to accumulate upon premises owned, leased, or occupied by

him any Acceptable or Unacceptable waste, except in covered water-tight containers made of
metal or plastic,

i ; a . . LINCOLN COUNTY-NM r
Lincoln County Ordinance 2016-02 Acceptable-Unncceptable Weste RHONDA B BURROHS, CLERK Page 3 of 10
281684347
Book 2016 Page 4347
3 of 18
8871772016 69:10:28 AN

 
Case 2:18-cv-01137-JAP-GJF Document 20-12 . Filed 04/25/19 Page 15 of 34

B. No person shall throw, dump, or dispose of any Acceptable or Unacceptable waste,
on any road, street, gutter, sidewalk, or alley; nor shall any person set fire or cause or procure a
fire to be set to any Acceptable or Unacceptable waste unless in an incinerator which has been
approved by the fire chief or. health authority of the County. No cans, cartons, wrappings
containing food or organic waste, hair, wool, rubber, plastic, or any other substance which would
create offensive, obnoxious or dangerous fumes or odors shall be bummed. -

C. No person in control of that property or that causes such action shall cause or permit
to remain upon any property, private or public, any Acceptable or Unacceptable waste, or any
composition of residue thereof which is in an unsanitary condition or hazardous to public health.

D. Any unauthorized accumulation of Acceptable or Unacceptable waste is hereby
declared to be a nuisance and is unlawful.

E. It shall be unlawful for any person to deposit any Construction Debris or

Unacceptable Waste in any County owned receptacles used for the regular collection of Acceptable
waste.

RE, No person shall cast, sweep, or deposit anywhere within the County, Acceptable or
Unacceptable waste elements upon the road, street, sidewalk, alley, sewer, parkway, or on the

ground beside any waste receptacle or other public place within the County. Each person is

responsible to ensure that any waste they generate is disposed of in a manner consistent with the
provisions of this Ordinance.

G. Subject to any limitations or otherwise provided by Jaw, the Sheriff is authorized

to inspect and enter upon any private property where he/she has probable cause to suspect that
unlawful accunmlations of Acceptable or Unacceptable waste, may exist.

1. If, upon the basis of such inspections, the Sheriff finds that any of
Subsections A- F of this Section have not been complied with or that a
violation exists, the Lincoln County Ordinance Adininistrator shall notify
the person in charge of the premises (whether owner, tenant, lessee,
manager, or other person), where the unlawful Acceptable or Unacceptable
waste accumulations exist, to properly correct such conditions within a
designated period of time from ten (10) days up to thirty (30) days.

2. Upon the failure, neglect, or refusal of any person, owner tenant, lessee,
manager, or occupant to properly correct any such conditions as set forth
herein, within the time prescribed (or within five [5] days of the return of
such prescribed notice undeliverable if the notice is served by mail), the
Lincoln County Board of Commissioners may contract for the correction of
unlawful accumulation or order its correction by the County, at the expense
of the person, owner, tenant, lessee, manager, or occupant in charge of the

property.
Lincoln County Ordinance 2016-02 Acceptable-Unacceptable Waste LIRCOLN COUNTY-NH Page 4 of 10
RHONDA 3 BURRONS, CLERK
201684347
Book 2016 Page 4347
4 of 18

8871772816 891 18:28 AK

 
Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Page 16 of 34

3, The cost for correction shall be a lien upon the property and shall remain in
full force and effect for the amount due plus interest at the legal rate from
the date of filing of the lien until paid, and al! other costs, including

attorney's fees. The lien shall be enforced and foreclosed according to -

applicable State law. ‘ .

H. Where the Sheriff finds that a clear and present danger exists to the public health,

welfare, and safety due to certain unlawful accumulations of Acceptable or Unacceptable waste

and immediate measures are required to alleviate this clear and present danger, the ten (10) day
notification period may be waived.

1 Costs for correction of unlawful accumulation of Acceptable or Unacceptable waste
shall be determined on the basis of man-worked hours, equipment at a customary rental rate per
day, plus any direct cost paid by the County to correct the accumulation.

J. Nothing in Paragraph G of this Section shal] be construed to require any notice
before the filing of a Magistrate Court action for a civil or criminal violation of this Section.

K. Penalty. Violation of this Section, in addition to any other cost assessed for the
cleanup of illegally stored or deposited Acceptable or Unacceptable waste shall be punished under
the Provisions of Section 11 of this Ordinance.

Section3. Acceptable or Unacceptable Waste; Pre-collection Practices.

A. Acceptable waste, if not properly stored on the premises where it is generated, shall
be placed and maintained in County containers, the Landfill, or other waste disposal facility(ies)

licensed and permitted in conformance with applicable State law, State regulations and this
Ordinance.

B. ‘It shall be the responsibility of all persons to dismantle and/or flatten all boxes or
packing crates, regardless of construction, and to place the same in County containers.

C. Acceptable waste disposed of in containers provided by the County shall be first
deposited in bagged and closed containers.

D. Unacceptable Waste, toxic and hazardous waste, liquid petroleum, distillates, and
similar liquid materials shall not be disposed of in County containers, but in accordance with
_ Section 6 of this Ordinance.

E. Disposal of ashes. It is unlawful to dispose of hot ashes in any manner. To dispose
of ash:

A. Cool in place for a minimum of forty-eight (48) hours and inspect. to

determine that no live embers capable of spontaneous combustion are
present; or

2. Extinguish with water or sand and stir to the point where inspection reveals
-... ., -.. _ that no embers capable of spontaneous combustion are present.
‘Lincotn County Ordinance 2016-02 Acceptable-Unacceptable Woste , ' ,
RHONDA B BURROWS, CLERK
201604347
Book 2816 Page 4347

8 of {8
8871/2816 69:18:20 AH

LINEOLN COUNTY-NN Page 5.of 10
-Shall-be placed in-the.containers.provided by: the.County.

Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Page 17 of 34

3. Cold ashes shall be placed in a bag or other enclosed container before being
properly disposed of.

Section 4. Waste Containers. .

A. Commercial haulers are expressly prohibited from the use of County containers for .

the disposal of their waste collected on a fee basis. Violations are subject to the penalties provided
in Section 11 in this Ordinance.

B. All users of the County containers shall comply with the rules and regulations
established by the County for the use, care, and location of such containers.and shall keep the lids

and covers furnished for such containers closed at all times, except when they are being filled or
emptied.

G All Acceptable waste shall be placed in a container provided by either the County |

or lawfully approved Sanitation Districts and shall be reduced in waste size to no more than four
(4') feet in length. No items in excess of these dimensions or weighing more than fifty (5 0) pounds

D. In the event that a waste container provided by either the County or lawfully
approved Sanitation Districts is full, Acceptable or Unacceptable waste shall not be placed on the
ground or in proximity to the container so as to constitute a health hazard or the possibility that the
Acceptable and Unacceptable waste may become blown and scattered.

B It is unlawful to impede access to a County container other than necessary for the
time to remove and deposit Acceptable waste in the receptacle,

Section5. Damage to Waste Containers.

A. It is prohibited for any person, including children, to be on or in waste containers
for any purpose.

B. Itis unlawful to intentionally damage any waste container owned or leased by the
County.

C, Any individual who damages any such: container. provided for County residents
shall be Hable to the County for the cost, repair, or replacement of such container, in addition to
the penalties provided in Section 11 of this Ordinance.

Section6. Unacceptable Toxic, Hazardous, [gnitable, Flammable, or Explosive Waste.

A. Unacceptable waste, poison, acids, caustics, chemicals, waste contaminated by
infectious diseases, radioactive waste, dead animals, live pests, rocks, sand, dirt, concrete,
construction debris, toxic, highly flammable or explosive materials shall not be placed in
containers for regular collection, but shall be disposed of in accordance with any applicable State
and Federal laws or regulations at the expense of the person accumulating the waste,

Lincoln County Ordinance 2016-02 Acceptable-Unacceptable Waste
RHONDA 2 BURROWS, CLERK

201604347

Bock 2316 Page 434?
6 of 18
Q8/17/2B16 9: 18:28 AH

LINCOLN COUNTY-Nin «=©'i“‘“‘( Page Gof 10

 
Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Page 18 of 34

B. Yard. waste, including grass and tree clippings, pine needles, Jeaves, and cut weeds
shall not be placed in the containers provided by the County, but shall be disposed of in an
approved landfill or in accordance with any applicable State and Federal laws or regulations at the
expense of the person accumulating the same, ,

Section 7. Construction Sites and Transportation of Materials,

A, All persons -who have secured a building permit shall, before the start of any
construction activity in the County, furnish or place on those premises a container or fenced area
of suitable size and design to contain all Construction Debris which may be disturbed or removed
from the premises by the wind or elements. Within thirty (30) days of completion, all Construction
Debris containers shall be removed from the premises.

B. No person generating Acceptable, Unacceptable Waste or Construction Debris
shall allow Acceptable, Unacceptable Waste or Construction Debris of any kind to be blown or
—.. .-aried by-the elements from the premises.for.which the building permit was secured.

C, Persons engaged in demolition shall remove the Acceptable, Unacceptable Waste
or Construction Debris including structural parts, from the construction site and contain their
elements from scattering in the same manner as set out above. Acceptable, Umacceptable“Waste
or Construction Debris shall be removed and disposed of within five (5) days of completion to an
approved waste transfer station or landfill,

Section 8. Scavenging Prohibited.

It is unlawful for any person not authorized by the County to remove, collect, or disturb
Acceptable or Unacceptable waste stored in a designated landfill or container, No person shall

remove any Acceptable or Unacceptable waste from a container and scatter the same upon any
public or private property.

Section 9. Regulations Adopted.

The laws of the State of New Mexico dealing with solid waste management and all
regulations promulgated and published pursuant to those laws for the New Mexico Health and
Environmental Department or and division thereof, including, but not limited to the Environmental
Improvement Division (or any successor department, agency or division), along with any
subsequent revision or amendments to such Jaws or regulations, are hereby adopted and
incorporated herein by this reference and made a part of this Ordinance; provided, however, that
the penalty provisions provided herein shall apply to violations prosecuted under this Ordinance.

Lincoln County Ordinance 2016-02 Acceptable-Unacceptable Waste LIHCOLN COUNTY-NH
RHONDA & BURROWS; CLERK
201664347
Bock 2816 Page 4347
7 of 18
68/17/2816 89:10:28 AH

Page 7 of 10
Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Page 19 of 34

Section 10. Waste Landfill Regulations.

A.. No waste disposal site or facility shall be established or operated, nor shall any

person dump, store.or otherwise dispose of any Acceptable or Unacceptable waste within a flood -

plain, subject to a one hundred year flood, as designated by the appropriate state or federal agency,

B. No waste disposal site or facility shall be established or operated, nor shall any

person dump, store or otherwise dispose of any Acceptable or Unacceptable waste in any location
where the ground water or the water table is less than one hundred feet (100°) below the surface of
the land or the bottom surface of any proposed waste pit, whichever is more restrictive,

C. - No waste disposal site or facility shall be established or operated, nor shall any

person dump, store or otherwise dispose of any Acceptable or Unacceptable waste within any
arroyo as defined in this Ordinance.

D. Notwithstanding anything contained elsewhere in this Ordinance to the contrary,
the regulations set forth in this Section 10 shall not apply to the following:

1. a person who is a homeowner, residential lessee or tenant or agricultural
enterprise who disposes of Acceptable waste on the property he owns, rents
or leases if the Acceptable waste was generated on that property;

2. @ person occupying property who disposes of Acceptable waste generated
on the property if the property is located in a place that makes it not feasible
to dispose of the Acceptable waste in a permitted waste facility and the
disposal of the waste does not harm the environment or endanger the public
health or safety and does not violate any provision of the Solid Waste Act
or any regulation adopted under that act; or

3. a person in possession of property who disposes on that property
Construction Debris or yard waste generated on the property if the
disposition of the waste does not violate any provision of the Solid Waste
Act or any regulation adopted under that act,

BE. Itis mandatory that any operating landfill pit be dug crossways to the prevailing
winds,

F. An eight foot (8') chain link fence is required around each landfill pit.
Section 21. Penalties.

A. _ Persons convicted of violating of this Ordinance shall be punishable by a fine of
Three Hundred Dollars ($300) or imprisonment for ninety (90) days or both the-fine
and imprisonment, except as set forth in paragraphs B, C, and D below.

Lincoln County Ordinance 2016-02 Ace; table-Unac e Waste LINCOLN COUNTY-NM | op,
nty | : Pp ‘Unacceptable Wa. RHONDA: BURRONS, CLERK Pape 8 of 10
201684347
Bock 2a16 Page 434?
8 of 18
@871772016 09: 14:20 AN
Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Page 20 of 34

B. Persons violating this Ordinance by discarding or disposing of Acceptable or
Unacceptable waste on public or private property in any manner other than
disposing it in an authorized landfill, shall, upon conviction, be subject to a fine not
to exceed One Thousand and No/100 Dollars ($1,000.00).

C. Persons violating this Ordinance by the improper or illegal disposal of hazardous
materials or waste in any manner other than as provided for in the Hazardous Waste

Act, shall, upon conviction, be subject to a fine not to exceed Five Thousand and
No/100 Dollars ($5,000.00).

D. Each violation shall constitute a separate offense. Each day an offense continues
shall also constitute a separate offense,

Section 12, Severability,

It is hereby declared to be the intention of the Board of County Commissioners that the
sections, paragraphs, sentences, clauses and phrases of this Ordinance shall be deemed severable,
and if any phrase, clause, sentence, paragraph or section of this Ordinance is declared
unconstitutional or otherwise invalid by the valid judgment of a court of competent jurisdiction,
such unconstitutionality or invalidity shall not affect any of the remaining phrases, clauses,
sentences, paragraphs or sections hereof.

Section 13. Recording.

This Ordinance shall be recorded in a book kept for that purpose and shall be authenticated
by the signature of the County Cletk.

Section 14. Repeal of Ordinance No. 2009-03.

Upon the effective date of this Ordinance, Ordinance No. 2015-05 shall be considered
repealed, ~

Section 15. Effective Date.

This Ordinance shall take effect thirty days after recording in the Public Records of Lincoln

County.
. a . . ee . 5 ‘ 4, toe LINCOLN COUNTY-"IM tee . . . aoe
Lincoln County Ordinanca 2016-02 Acceptable-Unnccepteble Waste RHONDA B BURROHS,CLERK Pape 9 of 10
201684347
Book 2016 Page 4347
3 of 18

BAsL 272016 O9: 18:28 AM

 
Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Page 21 of 34

PASSED, APPROVED AND ADOPTED this the \""_day of August, 2016.

- BOARD OF COUNTY COMMISSIONERS
OF LINCOLN COUNTY, NEW

 
 

Preston Stone, Chair “ Bra
/Seehead

Elaine Allen, Member

 

Kaine Fa Fra

 
  

Thomas ¥. Stewart, Member

 

 

pevletiany, ’
L. Ju SOAERS GA's,
Dr. Lynn Willard, Member ooh te
2 ee peal ere
oa: vont
. . : = 4 5 2
AVEBST: eG BH
oi PFD?
: ., Jw sy
J han ee, WO, ‘Gi,
Rhonjla Burrows ~~ Ap eet re
. oa ws
Lincdln County Clerk ee
Lincoln County Ordinance 2016-02 Acceplable-Unncceptable Waste LINCOLN COUNTY-NH Page 10 of 10
RHONDA B BURROWS, CLERK 8
201684347
Book 2016 ° Paye 4347

1a oF 18
Be-17/28L6 89:18:28 AM
Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Page 22 of 34

Alan P. Morel, P.A.

Attorney at Law
700 Mechem Drive, Suite 12 Jira Plaza
Post Office Box 1030 Telephone (575) 257-3556
Ruidoso, New Mexico 88355-1030 Facsimile (575) 257-3558
January 5, 2018
Roger Romero
P.O. Box 115

San Patricio, New Mexico 88348

RE: State of New Mexico v. Roger Romero
Cause No. M-30-MR-2016-00142
Violation of Lincoin County Ordinance 2016-02 pertaining to the accumulation of

unacceptable waste and construction debris upon your property located at 28051 Highway
70, San Patricio, Lincoin County, New Mexico

Dear Mr. Romero:

On September 22, 2017, I wrote to you on behalf of the County of Lincoln providing you with a 30
Day Notice to remove all unlawful acceptable or unacceptable waste from your property located at
28051 Highway 70, San Patricio, Lincoln County, New Mexico.

As a result of your failure to have the waste removed, and as set forth in my September 22, 2017
correspondence to you, the County took action to have the waste removed from the subject property.
You were additionally notified in my September 22, 2017 correspondence that the cost for correction
shall be a lien upon the property and shall remain in full force and effect for the amount due plus
interest at the legal rate from the date of filing of the lien until paid, and all other costs, including
attomey’s fees. The lien shall be enforced and foreclosed according to applicable State Laws.

In accordance with the provisions of Section 2(G), subparagraph 3 of Lincoln County Ordinance No.
2016-02, Ihave prepared and enclose herewith a copy of the Claim of Lien in the sum of $17,454.70
and supporting documentation. Please be advised that will be requesting authorization for filing
of the lien and thereafter foreclosure of the same from the Lincoln County Board of Commissioners
at the regularly monthly meeting of the Board of County Commissioners of Lincoln County
scheduled to take place on Tuesday, January 9, 2018 beginning at 8:30 a.m. in the Lincoln County

Commission Chambers in Carrizozo, New Mexico.

Page | of 2

 
Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Page 23 of 34

Should you have any questions regarding this matter, please do not hesitate to contact me.
Very truly yours,

ALAN P.M

 

Alan P. Morel
APM/sko

c: Nita Taylor, Lincoln County Manager

Samantha Mendez, Lincoln County Ordinance Administrator
Robert Shepperd, Lincoln County Sheriff

Enclosures as noted.

Page 2 of 2
Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Page 24 of 34

CLAIM OF LIEN OF THE COUNTY OF LINCOLN

To all concerned and to: LUPE V. CHAVEZ and ROGER ROMERO, owners and/or reputed owners
and their heirs, successors and assigns, of the herein described property. YOU AND EACH OF YOU ARE
HEREBY NOTIFIED that the County of Lincoln, whose address is 300 Central, Carrizozo, New Mexico,
88301, (hereinafter “Claimant”), pursuant to the authority given it by New Mexico Statutes Annotated,

Section 4-56-1 et. seq. N.M.S.A, 1978 and Lincoln County Ordinance No. 2016-02, hereby claims a lien
against the property described below:

 

1. Ordinance Under Which the Lien is Established: This Lien is established pursuant to County of
Lincoln Ordinance No, 2016-02 titled: “An Ordinance Repealing Lincoln County Ordinance 2015-05 And
Enacting An Ordinance Which Regulates Acceptable And Unacceptable Waste In Lincoln County,

Repealing Ordinances In Conflict; Providing for the Severability of Parts hereof: and Providing an Effective
Date”.

2, General Purpose of the Lien: The general purpose of this Lien is to obtain payment for the costs of
correction of unlawful accumulation of acceptable or unacceptable waste.

3. Owner of the Subject Property: The County Tax Assessor’s records indicate that the subject property
is owned by:

LUPE V. CHAVEZ, a widow, and

ROGER ROMERO, a married man dealing in his own and separate estate

4. Property Legal Description: The Lien is claimed upon the following property:

Township 10 South, Range 16 East, N.M.P.M.
A Tract of land in the NW/4 SE/4 of Section 26, described as follows:

Beginning at the Northwest corner from which the West 1/4 corner of said
Section 26 bears North 87° 44' 22" East 2532.59 feet; thence South 7° 29'
11" West a distance of 100 feet to the Southwest corner a 5/8" rebar set on
the North right-of-way line of U.S. Highway 70; thence along the North right-
of-way line of U.S. Highway 70 on a curve to the left having a length of
218.11 feet, a radius of 11361.00 feet, a chord of South 81° 57' 49" East
217.8 feet to the Southeast corner; thence North 8°35' 11" East 100.0 feet to
the Northeast corner; thence North 81° 57'49" West a distance of 220.03 feet
to the point of beginning, containing 0.500 acres, more or less;

SUBJECT TO reservations, restrictions and easements of record.

Prop I nf 9
Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Page 25 of 34

5. Amount of Lien: After deducting all just credits and offsets, there is now due and owing to Claimant the
sum of $17,204.70 representing the balance due for costs of correction services, plus attorney’s fees and
costs for preparation and filing of this Lien of $250.00 for a total due and owing in the sum of $17,454.70.
[Note: Interest will accrue at the rate of 12% per year from the date of filing of this Lien, in addition to an
additional fee for preparation and filing of a Release releasing this Lien in the sum of $250.00.]

 

STATE OF NEW MEXICO )
)ss
COUNTY OF LINCOLN _ )

Preston Stone, being first duly sworn according to law, upon his oath, deposes and states that he is
the Chairman of the Board of County Commissioners of the County of Lincoln, that he has read the

statements contained in the Claim of Lien, and that the matters therein contained are true and correct to the
best of his knowledge and belief.

THE COUNTY OF LINCOLN

By:

 

Preston Stone
Its: Chairman

Acknowledged, subscribed and sworn to before me on this the day of January, 2018 by Preston

Stone, Chairman of the Board of County Commissioners of the County of Lincoln, for and on behalf of said
County,

 

 

My Commission Expires: Notary Public

 

Pose 7 nf 2
Caseniee

 

*:

ae!

been ye te

ateMebas

we

"COLES TAP SIH DS CECA EA Oates

O4/25/19_ Page 26 of 34.

 

LUPE Y, CRAVEZ, 9 widow
to_LUPE ¥. CHAVEZ, a widow

BY < CUCRY WARGANET DEED (Hetut Teast} Hor, [SNe Mixies Statutory pores
ee —o
LEATC

WARRANTY DEED (Joint Tenants)

 

whore address fs__P.

 

pals. Dox 72.
Sa.: F2tricso, NH 8B348

whose niddress ly 2208 88 Bboye

TOWNSHIP ID SOUTH, RANGE 346 EAST, N.H.P.H,

described og Follove:

Beginning at the Northwost corner trom which the Nast 1
said Section 26 bears North 87° 44° 22" Egor 2532.59 fa
South 7° 297 12" Weac a diotance of 100 Eeat tu tha Bou
a 5/8" tebsr sec on tha North vight-of-way lins of U.S,

sea SBOE Nomeron o: ndeeded man dealiog on his_owm aud sepatata estate

ea joted tonznts sha followhey deserlbed real estate f LINCOM County, New Mexleor

A Troct of Lond in tha NW/4 GE/4 of nnn Bacthlan 26,

/4& sornar of .
ety thence :
thwoat cotuor
Highway 703

 

 

 

thence along the North right-of-way line of U.9. Highway 70 on a .
cutve to the left having o length of 215.11 feat, o radius o£ 11361.00
fant, a chord o£ South 61° 57! 49" post 217.5 feat to the Sauthagat
corner; thease North 8° 35! 21" gent 100.0 £cot to the Northeast
corner; thence North BL° 57° 49" Waat a distance of 220.03 Feet te the
point of beginning, containing 0.500 acres, more or lass}

SUBJECT TO reoarvations, restrictions and Sagomente of record,

 

 

 

 

 

 

 

 

  
 

 

       
      
     

 

 
   
 

 

 
 

 

 

 
     

       
 

 

 

 

 

 

 

 

wlth warranty covenant, we . ma. “
WITNESS —oty_fund__eind sali, 208t ay  Novanbbe 8, ‘
1 r & »
: — (Beat) : (Seal fi F
Lupe V, Chavaz’”*!>, .
ete bf eee
. fos. CUT vhs Lif 4. (San (Seal) o Fp :
oo . _ ang
nest ACKNOWLEOGMENT FOR NATURAL PERSONS He '
sTapioh Mul stereo ale
wt ary |» ‘ : i i
“tel cnernrteret Pecumetetge’ baturoma thy ZLBE Wovenber ' 89 | al Be
ig 1 ow . ao day uf, ovembe: 2
br sham GUS edo “__ ve ie a F eB
+4 rh . a myer Raxes cl Pert or Ferrans Adsconbedaloah 0 — y d r E 3
My wéh sve an’ © Bitar
sree itd Pasig -
mati}. 10 tPA ° j
Stare OPA AGPSBENM Uy one ACKNOWLEDGMENT TOR CORPORATION ~ j : it
STATE OF NEW MEXICO e89
COUNTY OF LutcouN . mi g f bE
Racsniod te _238__ yy aiff) COUNTY OF seaman yas edeooiniod css the RS B
Noveniaar, p89 3152 Pal, Sly ™ _eeretne i gee
In the Lincoln Counly Aseanfa, 0 BS ad 8 —_ fl aaa
Book 2989714 og FUT Te Hie of Unies) ° — Sle : Fi #
t ula Wx. mo " E (hide of Bie Tea Seibanintstaad . x gu q i
ty Clerk, pe F - penny es rPSTUION, On behalf uf afd 8 Bean
. #1 Lerurporetta) a ae
|, eanponjaig Fs ESE
9g fi oiaten extras sry vote aed
uf 20 rte
CHPRATEST ARM cristata
sf * .
1 - . .
i . . eee. . ‘ . ° why . ,
’ . at Noe . ve ‘ : “

. neta,
te

Werlear ag Y OF
A aee eu iGO
7 tA CG

S. MaeL

   

  

owe
Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Page 27 of 34

County of Lincoln EEE ope re
STATE OF NEW MEXxICG ute OVEN NW NIBERZANEERANIRZcree bee
Carrlzozo, Naw Mexico 68301

CHECK # 0097952

 

DATE 42/20/2017

    

 

CLEAN UP ROMERO PROPERTY

     

50426] 905805 401052211

6460. 95

 

 

 

 

 

 

 

Tote! Pald $6,460.95

COUNTY OF LINCOLN

STATE OF NEW MEXICO

FIRST NATIONAL BANK-AUIDOSO 5n.428,
Canizezo, New Maxis 88301

RUIDOSO, NGW MEXICO BBS48 1122 chacka 0097952

VOJD ONE YEAR AFTER DATE
ea aie Pats eee
12/20/2017 $6,460.95

PAY EXACTLY SIX THOUSAND FOUR HUNDRED SIXTY AND 95/100 DOLLARS #***++8 50080 cae ee Fe ead REUREOET EOI TERED ERD

 

 

 

 

 

TO THE ORDER OF x] . , a
[ ASH EXCAVATING, LLC ~] AUTHORIZED SIGNATURE
TRAVANON ASH

113 BISCUT HILL RD,
RUIDOSO DOWNS NM 88346

   
   

: , ==Syom

   
Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Page 28 of 34

ONG Couey Of Linear 050426
SOLD TO PURCA PST f OFT C F SKIPTO al AYOAVATING ~

wo TO BOL TI mS 48 QUSHUIT HILL RO
ONS P ou hNGSO OAS NOB TE J

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Se CD RAL2. b 20 vn  §¢F0/

CUSTOMER ORDER NO, SOLD BY TERMS FOB, DATE

bey. Yhn7.0 19 24 |gorges —_|t-n-)7 |

{ ORDERED: ! “SHIPPED DESCRIPTION PRICE UNIT AMOUNT a
Hb PG TH ASH Co Sg of? 6 760 Gey

 

 

Roma @ 0 RWPET/

 

 

 

 

 

 

|, or We certify that the articles described herein

were received and meet specifications
APPROVED FOR PAYMENT

AMOUNT LY 40.945

ACCOUNT NO, , 0.899 (1 J 7
DEPT AB SIGNATURE DAT! “7
PAID ON CHECKE 7 9S>
ae
Sraiaa GB PO#_GOoS ¥O CLOSE Y N Wis

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Page 29 of 34

   

Wale eae tcl =m@) xin) ci=4

       
  

 

Hi
ain! i ‘ 5
Hl 4 OF LINCOLN 805808
(576}G422386 Fax:(575) 648-2381
Ship} te 800 Central Avenue
[3h ey ©. Box 711 - .
1 if Ae grrizozo, New Mexloo 88301-0744
“die _
: PoE ie INSTRUCTION FOR INVOICING AND SHIPPING

 

{.:Our purchase order number must appear on all Involcas and packages.

2..Atlach one copy of each Invoice to your statement,

3." All merchandise to be recelved F.0.B. CARRIZOZO, NEW MEXICO, unless otherwise stated.
4,: Notify us Immadiately if you ara unable to ship complete order.

5. “ncoin County Is tax exempt under Gross Recelpts Taxes- #01-608898-003

(ALL INSTRUCTIONS MUST BE COMPLIED WITH BEFORE PAYMENT GAN BE MADE.)

 

 

 

 

 

 

 

 

 

 

 

 

 

ADDRESS ALL CORRESPONDENCE TO: PLEASE SEND ONE COPY OF YOUR INVOIGE
PURCHASING OFFICE WITH ORIGINAL BILL OF LADING
COUNTY OF LINCOLN
P.O, BOX 711
CARRIZOZO, NEW MEXICO 88301-0711
SU inee-rae Meet) TTT ane eens Rissa eT iy ee cere core a erect
6460.95 1,00 CLEAN UP ROMERO PROPERTY 564-46~2019 _ 6460.95
TO BE PAID FROM: FISOAL YEAR 6460.95
VENDOR - 1574 eee
ASH EXCAVATING, LLC 908806
TRAVANON ASH
113 BISCUT HILL RD,

 

RUIDOSO DOWNS NM 88346

 

W277

 

BY . At 2.

 
Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Page 30 of 34

County of Lincoln

STATE OF NEW MEXICO
Carrlzoko, Naw Mexico 88904

Vee

cxecxa 0097993

 
   
 
  
 

DATE 12/21/2017

    
  
   

 

  

 

 

 

 

 

 

 

PROVIDE ROLL OFFS FOR ROMERO 7740) 905804 21
PROPERTY CLEAN UP 77401 905804
SALES TAK; (7.4375%) 7740) 905804 401052211 743.75
Total Pald $10,743.95
COUNTY OF LINCOLN FIRST NATIONAL BANK-RUIDOSO saz,
STATE OF NEW MEXICO ROEO, NEW MEKICO gBg¢o 1122 create 0097993

Carizozo, Naw Moxleo 88301

VOlO ONE YEAR AFTER DATE

En ‘ ;
Pome 090
een | | $10,743.75 |
PAY EXACTLY TEN THOUSAND SEVEN HUNDRED FORTY-THREE AND 75/100 DOLLARS *4¥844700008

SOUR OEE E81 94444 eee

TO THE ORDER OF i : , , ~

[ SIERRA CONTRACTING INC. ~ AUTHORIZED SIGNATURE

P.O. BOX 935
AUTHORIZED SIGNA se

ALTO NM 88312 st 02
‘TWO SIGNATURES REQUIRED \ OID

 

   
     

L_ —
Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Page 31 of 34

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

Sierra Contracting, Inc. Invoice
P.O, Box 935 RECEIVED: Date Invoice #
_ Alto, NM 88312 Lo , : -
DEC 18 2017 12/13/2017 7740
ADMINISTRATION
LINCOLN COUNTY NM
r «BiltTo r
County of Lincoin
4 300 Cusitral Ave.
Carrizozo, NM 88301
P.O. No. Terms Project
505804 Net 30
Quantity Description Rate Amount
1 | Provide Rolf! Offs for Romero Property Clean Up 10,000,00 | 10,000,00T
r Sales Tax TA3T5% 743.75
I, or We Certify that the articles described herein
were recelved and meet specifications:
APPROVED FOR.PAYMEN
DEPT HEAD sfanatune oe
PAID on aii CHECKY 97992
PO# IOSESY erase Y oN
Total. $10,743.75

 

 

 

 
Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Page 32 of 34

PURCHASE eS
COUNTY OF LINCOLN 905804
(578) 648-2385 Fax:(575) 648-2381
Ship to; 300 Central Avenue
"PO, Box 774

“’; Cartlzozo, New Mexico 88301-0744

 

 

 

WUSSIVANLAM INSTRUCTION FOR INVOICING AND SHIPPING

Our purchase order number must appeer on all Involces and packages,
. Attach ons copy of each Invoice to your statement.
. All merchandise to be received F,O.B,

. Notlfy us Immediately if you are unable to ship complete order,
- Uncoln County Is tax exampt under Gross Recelpts Taxes- #01-508838-003
(ALL INSTRUCTIONS MUST BE COMPLIED WITH BEFORE PAYMENT CAN BE MADE )

CARRIZOZO, NEW MEXICO, unless otherwise stated.

‘oO

 

 

 

ADDRESS ALL CORRESPONDENCE TO:

PLEASE SEND ONE COPY OF YOUR INVOICE
PURCHASING OFFICE WITH ORIGINAL BILL OF LADING
COUNTY OF LINCOLN
P.O. BOX 711
CARRIZOZO, NEW MEXICO 88301-0744

   

 
  

 

UNIT-CosT.... Quantity}.

ICLE AND Pera Lely
10000.00 1.00

  
 
 

  
    

LINEITEM EST. ACTUAL COST:

 

 

 

 

 

 

 

 

PROVIDE ROLY OFFS FOR ROMERO XXX-XX-XXXX 10000.00
! PROPERTY CLEAN UP
743.75 1.00 SALES TAX; (Fs 4375%) 401-005-2311 743,75
TO BE PAID FROM: FISCAL YEAR 10743.75
VENDOR ' °9232 RST TTT .
. COPY #2 BORE
SIERRA CONTRACTING INC, san
P.O, BOX 935

 

ALTO NM 88312 , a
11/27/17 COPY ze),
- Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Page 33 of 34

 

LINCOLN’ COUNTY-NM
RHONDA B BURROWS, CLERK
 "Ba1eeeras S
Book 2019 Page 141 Oo
1 of 2 G
6178972018 03:30:21
272018 at PH CLERK

GB
Fey

WY Clip
is

IM

<

CLAIM OF LIEN OF THE COUNTY OF LINCOLN: "s

To all concerned and to: LUPE V. CHAVEZ and ROGER ROMERO, owners and/or reputed owners
and their heirs, successors and assigns, of the herein described property. YOU AND BACH OF YOU ARE
HEREBY NOTIFIED that the County of'Lincoln, whose address is 300 Central, Cartizozd, New Mexico,
88301, (hereinafter “Claimant” , Pursuant to the authority giveh it by New Mexico Statutes Annotated,
Section 4-56-1 et. seq. N.M.S.A, 1978 and Lincoln County Ordinance No. 2016-02, hereby claims.a lien
against the property described below:

1. Ordinance Under Which tlie Lien is Established: This Lien is established pursuant to County of
Lincoln Ordinance No. 2016-02 titled: “An Ordinance Repealing Lincoln County Ordinance 2015-05 And
Enacting An Ordinance Which Regulates Acceptable And Unacceptable Waste In Lincoln County,

Repealing Ordinances In Conflict; Providing for the Severability of Parts hereof: and Proyiding’an Effective
Date”, ,

2. General Purpose of the Lien: The general purpose of this Lien is to obtain payment for the costs of
correction of unlawful accumulation of acceptable or unacceptable waste.

3. Owner of the Subject Property: The County Tax Assessor’s records indicate that the subject property
is owned by:
LUPE V. CHAVEZ, a widow, arid

ROGER ROMERO, a iharried man dediling in his own and separate estaté
4. Property Legal Desoription: The Lien is élaimed Upon the following property:

Township 10 South, Range. L6é East, N'M.P.M,
A Tract, of'land in the NW/4 SE/4 of Section 26,. described as follows:

Beginning at the Northwest corner from which the West. 1/4 corher of said
Section 26 bears North 87° 44° 22" Bast 2532.59 feet; thence South 7° 29'
11" West a distance of 100 féet.fo the Southwest corner a 5/8" rebar set on
the North right-of-way line of U.S, Highway 70; thence along the Nortli ri ght-
of-way line of U.S. Highway 70 on # curve to the left having a length of
218.11 feet, a radius of 11361.00 feet, a chord of South 81° 57' 49" East
217.8 féet to the Southeast comer; thence North 8°35' 11" East 100.0 feet to
the Northeast. corner: thence Noith 8'1° 57' 49" West a distance of 220.03 feet
to the point of beginning, containing 0,500 acres, more or less;

SUBJECT TO réservations, restrictions and easements of record.

Poge | of 2

 
Case 2:18-cv-01137-JAP-GJF Document 20-12 Filed 04/25/19 Page 34 of 34

LINCOLN COUNTY=NN
RHONDA 3 BURROWS, CLERK
2a1eeeids
Beok 2018 Page 141
i of 62
B1v89/2418 @3: 30:21 PH

5. Amount of Lien: After deducting all just crédits and offsets, there is now due and owing to Claimant the
sum of $17,204.70 representing the balance due for costs of correction services, ‘plus attomey’s fées and
costs for preparation and filing of this Lien of $250,00'for a total due and. owing in the sum of $17,454.70.

 

[Note: Interest-will accrue at the fate of 12% per year from the date of filing of this Lien, in addition to an
additional fee for preparation and filing of a Release: releasing this Lien ii the sum of $250.00,]

STATE OF NEW MEXICO )

)ss
COUNTY OF LINCOLN )

_ Preston Stone, being first duly swom according to law, upon his oath, deposes and states that he is
‘the Chairman of the Board of County Commissioners of the County of Lineoln, that he has tead the

Statements contained in the Claim of Lien, and that the matters therein contaitied are true and carrect to the
best of his knowledge and belief.

By:

 

Its: Chaiiman

Ackhowledged, subscribed and sworn to before me oni this the te day of January, 2018 by Preston

Stone, Chairman of the Board of County Commissioners of the County of Lincoln, forand on behalf-of said
County,

 

  

Page 2 of 2
